Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 41 to Registration Statement No. 002-85030 on Form N-1A of our report dated November 24, 2009, relating to the financial statements and financial highlights of Nicholas II, Inc. appearing in the Annual Report on Form N-CSR of Nicholas II, Inc. for the year ended September 30, 2009, and to the references to us under the headings "Financial Highlights" and Independent Registered Public Accounting Firm in the Prospectus and Disclosure of Portfolio Holdings, Shareholder Reports, and "Independent Registered Public Accounting Firm and Legal Counsel" in the Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Milwaukee, WI April 29, 2010
